DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 26, 2021, has been entered. Claims 1, 3-4, 8-9, 12-16, 18-20, 23-27, 29-30.  Applicant’s amendments to the specification and claims have overcome each and every objection and 112(b) rejection set forth in the Non-final Office Action mailed January 29, 2021.
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 4, 8-9, 11-16, 18-20, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant has amended claim 1 to include the claim limitation “the stabilizing structure collapses more in the horizontal plane in the X-direction than in the Z-direction.”  The examiner is 
New Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claim 30 states “The apparatus of claim 1, wherein the length of the stabilizing structure in the y-direction decreases as the stabilizing structure collapses.”  The examiner is unable to find this claim limitation in the specification or the drawings.   The term “decreases” is used twice in the specification in paragraphs [0043] and [0046] teaching each time that the cells may decrease in overall width when collapsing and in para. [0046] teaching the cells may decrease in overall width when collapsing “when increasing in overall length.” For purposes of compact prosecution, the examiner will examine the claim based on the specification teaching cells may decrease in overall width when they collapse.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant amended claim 1 to include the claim limitation “wherein the length of the stabilizing structure in the y-direction does not increase as the stabilizing structure increases.  The stabilizing structure will not increase in the y-direction if all, of nearly all, of the cells are hexagons have two sides that are concave as illustrated in Fig. 3A.  Claim 1, line 18, states, “wherein at least one of the cells has a concave-hexagon shape comprising two parallel sides and two internal angles greater than 180 degrees.”  Consequently, adding a single such cell to the second row from the top of the stabilizing structure illustrated in Fig. 6 of the present invention (provided below) would not result in a stabilizing structure “wherein the length of the stabilizing structure in the y-direction does not increase as the stabilizing structure collapses.”  The structures defined in claim 1 are unable to perform the functional language added by the claim amendment.   One possible way to overcome this rejection would be to incorporate the limitations of claim 3 into claim 1 and add the limitation that both ends of the hexagon are concave.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 6, 8, 9, 12-16, 18-20, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (WO 2014014871 A1) cited on applicant’s IDS.
(Amended) Regarding claim 1 (as best understood based on the 112 rejection above),  Dunn discloses an apparatus for treating a wound with negative pressure wound therapy (a negative pressure treatment system 100 described in paragraph [0064] and illustrated in Fig. 1), comprising: 
a stabilizing structure (Fig. 11B  illustrates a stabilizing structure 1100)  for insertion into a wound (as described in Example 2 paragraphs [0077-0078] and paragraphs [0092-0093]) comprising: a length corresponding to a y-direction and extending along a central longitudinal axis of the stabilizing structure between a first end and a second end of the stabilizing structure; 
a width corresponding to an x-direction, the width being transverse to the length and extending along a central transverse axis of the stabilizing structure between a first side and a second side of the stabilizing structure; and 
a height corresponding to a z-direction, the height being transverse to the length and the width and extending between a top surface and a bottom surface of the stabilizing structure; 
(Fig. 11B illustrates a stabilizing structure having a height, length, and width, where the length and width are greater than the height);
wherein the stabilizing structure comprises a plurality of cells defined by one or more walls, the cells being provided side-by-side in a horizontal plane parallel to the x- direction and the y-direction, wherein each of the cells has a top end and a bottom end with an opening extending through the top and bottom ends in the z-direction (Fig. 11B illustrates a stabilizing structure having cells with walls, top and bottom ends, and openings extending there through, where the cells are provided side-by-side in a horizontal plane parallel to the x-direction and the y-direction); 
wherein at least one of the cells has a concave-hexagon shape comprising two parallel sides and two internal angles greater than 180 degrees (Fig. 11 B illustrates a stabilizing structure having concave-hexagon shape cells comprising two parallel sides with one, but not two as claimed in the present invention, internal angles greater than 180 degrees) ; 
wherein the plurality of cells are provided in a plurality of rows extending widthwise across the stabilizing structure, wherein cells of adjacent rows are staggered relative to each other (Fig. 11B illustrates a stabilizing structure having a plurality of rows extending widthwise across the stabilizing structure, wherein cells of adjacent rows are staggered relative to each other); [[and]] 
wherein the stabilizing structure is configured such that upon application of negative pressure to the wound when the stabilizing structure is inserted into the wound, the stabilizing structure collapses more in the horizontal plane in the x-direction than in the z-direction, (As stated above, the examiner has rejected this claim amendment under 112(a) as new matter. For the purposes of compact prosecution, the examiner will examine claim 1 as taught in the specification that the stabilization structure collapses more in the x-direction than in the y-direction.  Paragraphs [0010], [0013, last sentence], [0016, last sentence], [0020, second sentence], [0021, near end], [0026, teaches “the wound closure device or stabilizing structure is placed into the wound such that the direction of collapse or compression of the wound closure device or stabilizing structure is parallel or substantially parallel with the surface of the skin.”], [0081], [0082], [0086], [0092]-[0093], [0097 teaches “Figures 11A-B illustrate an embodiment of a stabilizing structure 1100 configured to preferentially collapse in only one horizontal direction while remaining substantially rigid or uncollapsed when force is applied in a vertical direction …….The collapsible cross strips 1122 may be angled or indented so as to make them more likely to collapse in a direction parallel to their length (teaching collapsing more in the X direction (height) than the y direction (length))]) and wherein the length of the stabilizing structure in the y-direction does not increase as the stabilizing structure collapses.  Dunn implies, but is silent, regarding the claim limitation “of a cell having two internal angles greater than 180 degrees.” Dunn does teach concave-hexagon cells having one concave side as illustrated in Fig. 11B.  Dunn, implies, but is silent, regarding the claim limitation “wherein the length of the stabilizing structure in the y-direction does not increase as the stabilizing structure collapse.  Dunn teaches in paragraph [0094]:
“In some embodiments, stabilizing structures similar to those illustrated above in Figures 8A-E may be constructed as a single unit, for example by molding, rather than from multiple parts. As with the previously-described embodiments, the stabilizing structures are configured to form an array of one or more cells defined by one or more walls and forming a plane, with each cell having a top and bottom end with an opening extending through the top and bottom ends in a direction perpendicular to the plane. In some embodiments, the stabilizing structures may have cells that are square, diamond, oblong, oval, and/or parallelepiped, and non-limiting examples of the same are illustrated in Figures 11-20. While some embodiments may have cells that are all the same shape, the cells may also be tailored to be larger, smaller, or differently-shaped than other cells in the structure. The shape and size of the cells may be tailored to the desired characteristics (e.g., resilience and ease of collapse) for optimal wound closure and healing. “

“Each of the cells 2102 is preferably formed with four walls 2104, each wall 2104 being joined to the next by a flexible joint 2106. The joints 2106 are preferably designed so as to be more flexible than the walls 2104, and promote collapse of the stabilizing structure 2100 in the direction of the plane. Of course, it will be understood that other configurations are possible, and in some embodiments each cell 2102 may be defined by less than or greater than four walls 2104, for example five walls or six walls, thus forming pentagonal or hexagonal cells. The cells 2102 may not necessarily be symmetric, and can form rectangular, diamond, rhomboidal, trapezoidal, parallelepiped, oblong, oval, and other such shapes in addition to the square-walled embodiment illustrated herein.”  Having a wound stabilizing structure made of cells having two concave ends as taught by Dunn to modify embodiments to tailor the wound stabilizing structure to have the desired characteristics of resilience and collapse such as wherein the length of the stabilizing structure in the y-direction does not increase as the stabilizing structure collapses.
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the stabilizing structure illustrated in Fig. 11 B based on paragraphs [0094] and [0014] to include one more internal angle greater than 180 degrees (creating a concave-hexagon having two concave walls) wherein the length of the stabilizing structure in the y-direction does not increase as the stabilizing structure collapses  to tailor the stabilizing structure to have the desired characteristics (e.g., resilience and ease of collapse) for optimal wound closure and healing as taught by Dunn. 
Regarding claim 3, dependent from claim 1, Dunn implies, but is silent, regarding the claim limitation wherein all of the cells have a hexagon shape each comprising two parallel sides and two internal angles greater than 180 degree (as illustrated in Fig. 11B).  Dunn does teach concave-hexagon cells having one concave side as illustrated in Fig. 11B.  
Dunn teaches in paragraph [0094]:
and non-limiting examples of the same are illustrated in Figures 11-20. While some embodiments may have cells that are all the same shape, the cells may also be tailored to be larger, smaller, or differently-shaped than other cells in the structure. The shape and size of the cells may be tailored to the desired characteristics (e.g., resilience and ease of collapse) for optimal wound closure and healing. “
Dunn teaches in paragraph [0114]:
“Each of the cells 2102 is preferably formed with four walls 2104, each wall 2104 being joined to the next by a flexible joint 2106. The joints 2106 are preferably designed so as to be more flexible than the walls 2104, and promote collapse of the stabilizing structure 2100 in the direction of the plane. Of course, it will be understood that other configurations are possible, and in some embodiments each cell 2102 may be defined by less than or greater than four walls 2104, for example five walls or six walls, thus forming pentagonal or hexagonal cells. The cells 2102 may not necessarily be symmetric, and can form rectangular, diamond, rhomboidal, trapezoidal, parallelepiped, oblong, oval, and other such shapes in addition to the square-walled embodiment illustrated herein.”  Having a wound stabilizing structure made of cells having two concave ends as taught by Dunn to modify embodiments to tailor the wound stabilizing structure to have the desired characteristics of resilience and collapse such as wherein the length of the stabilizing structure in the y-direction does not increase as the stabilizing structure collapses.

Regarding claim 4, dependent from Claim 1, Dunn discloses wherein at least one of the cells is defined by two straight walls aligned in parallel fashion along the y-direction and four side walls along the x-direction, wherein side walls connect the two straight walls and wherein at least two side walls form an inner angle greater than 180 degrees (as illustrated in Fig. 11B).   
Regarding claim 6, dependent from claim 1, Dunn discloses wherein all of the cells have the concave-hexagon shape (as illustrated in Fig. 11B).   
Regarding claim 8, dependent from claim 1, Dunn discloses in Fig. 11B (below) wherein at least one cell having the concave-hexagon shape is surrounded by and shares a wall with six cells also having the concave-hexagon shape.  
Regarding claim 9, dependent from claim 4, Dunn discloses wherein the sum of lengths of said two straight walls is equal to or greater than the sum of lengths of said four side walls (as illustrated in Fig. 11B, it is understood that the sum of lengths of the said two straight walls is equal to or greater than the sum of lengths of said four side walls).  

    PNG
    media_image1.png
    792
    828
    media_image1.png
    Greyscale

Regarding claim 12, dependent from claim 1, Dunn discloses wherein the stabilizing structure comprises at least one node where three or fewer walls meet (as illustrated in Fig. 11B and the term “node” 8104 defined in Fig. 3A of the present invention). 
Regarding claim 13, dependent from claim 1, Dunn discloses wherein at all nodes three or fewer walls meet (as illustrated in Fig. 11B).  
Regarding claim 14, dependent from claim 1, Dunn discloses wherein all of the cells of the stabilizing structure have the same shape (as illustrated in Fig. 11B).  
Regarding claim 15, dependent from Claim 1, Dunn discloses wherein all of the cells of the stabilizing structure have the same size (as illustrated in Fig. 11B).  
Regarding claim 16, dependent from Claim 1, Dunn discloses wherein cells are configured such that upon collapse, each cell shows zero or substantially no change in dimension in the y direction  
Regarding claim 18, dependent from claim 1, Dunn discloses wherein the stabilizing structure is configured to allow portions of the structure to separate from a remainder of the structure (paragraph [0070] states, “Two or more planar support structures 1702 may be joined together to form the stabilizing structure 1701, and each planar support structure 1702 is preferably separated from the other by spring elements 1711 and 1713, described in further detail below.  The number of planar support structures 1702 used in the stabilizing structure may be tailored in relation to the size of the wound”  The examiner is interpreted [0070] to mean spring elements (1711 and 1713) and support structures 1702 may be added or removed from a stabilizing structure to be tailored in relation to wound size. Alternatively, paragraph [0095] states, “Construction of a single unit stabilizing structure may be advantageous in terms of ease of use and cost.  For example, single unit stabilizing structures may be trimmed as necessary to fit into a wound site.”).  
Regarding claim 19, dependent from Claim 18, Dunn discloses wherein the stabilizing structure comprises perforations or detachable sections that allow portions of the structure to separate from the remainder of the structure (Paragraph [0095] states, “Construction of a single unit stabilizing structure may be advantageous in terms of ease of use and cost.  For example, single unit stabilizing structures may be trimmed [detachable] as necessary to fit into a wound site.”). 
Regarding claim 20, dependent from claim 1, Dunn discloses wherein the stabilizing structure further comprises a wound wall liner (Paragraph [0015] states, “Embodiments of the wound closure device disclosed herein may also comprise a porous material surrounding the entire stabilizing structure.  
Regarding claim 25, Dunn discloses all of the limitations of claim 23 as forth in the rejection above.     Claim 25 states wherein at least one of the cells has a concave-hexagon shape comprising two parallel sides and two internal angles greater than 180 degrees. Dunn teaches by illustration in Fig. 11 B a stabilizing structure having concave-hexagon shape cells comprising two parallel sides with one, but not two as claimed in the present invention, internal angles greater than 180 degrees. However, Dunn teaches in paragraph [0094]:
“In some embodiments, stabilizing structures similar to those illustrated above in Figures 8A-E may be constructed as a single unit, for example by molding, rather than from multiple parts. As with the previously-described embodiments, the stabilizing structures are configured to form an array of one or more cells defined by one or more walls and forming a plane, with each cell having a top and bottom end with an opening extending through the top and bottom ends in a direction perpendicular to the plane. In some embodiments, the stabilizing structures may have cells that are square, diamond, oblong, oval, and/or parallelepiped, and non-limiting examples of the same are illustrated in Figures 11-20. While some embodiments may have cells that are all the same shape, the cells may also be tailored to be larger, smaller, or differently-shaped than other cells in the structure. The shape and size of the cells may be tailored to the desired characteristics (e.g., resilience and ease of collapse) for optimal wound closure and healing. “
Dunn teaches in paragraph [0114]:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the stabilizing structure illustrated in Fig. 11B based on paragraphs [0094] and [0014] to include one more internal angle greater than 180 degrees (changing the side wall on one side of a cell that is less than 180 degrees to be greater than 180 degrees) to tailor the stabilizing structure to have the desired characteristics (e.g., resilience and ease of collapse) for optimal wound closure and healing.  
  Regarding claim 26, dependent from Claim 25, Dunn discloses wherein at least one of the cells is defined by two straight walls aligned in parallel fashion along the y-direction and four side walls along the x- direction, wherein side walls connect the two straight walls and wherein at least two side walls form an inner angle greater than 180 degrees (as illustrated in Fig. 11B).  
  Regarding claim 27, dependent from claim 26, Dunn discloses wherein the sum of lengths of the two straight walls is equal to or greater than the sum of lengths of the side walls (as illustrated in Fig. 11B, it is understood that the sum of lengths of the said two straight walls is equal to or greater than the sum of lengths of said four side walls).  
(New) Regarding claim 30 (as best understood based on the 112(a) rejection above), Dunn teaches the claim limitation wherein the length of the stabilizing structure is in the y-direction decreases Paragraph [0097] states, “Figures 11A-B illustrate an embodiment of a stabilizing structure 1100 configured to preferentially collapse in only one horizontal direction while remaining substantially rigid or uncollapsed when force is applied in a vertical direction.”  Fig. 11B nodes will result in folding so that cells, upon collapse, will each show zero or substantially no change in dimension in the y-direction or length).
Claims 23, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (WO 2014014871 A1), in view of Anderson (US 2005/0142331 A1) as evidenced by Wikipedia’s definition of Poisson ratio.
Regarding claim 23, Dunn discloses an apparatus for treating a wound with negative pressure wound therapy (a negative pressure treatment system 100 described in paragraph [0064] and illustrated in Fig. 1), comprising: 
a stabilizing structure (Fig. 11B  illustrates a stabilizing structure 1100)   for insertion into a wound (as described in Example 2 paragraphs [0077-0078] and paragraphs [0092-0093])  comprising:
 a length corresponding to a y-direction and extending along a central longitudinal axis of the stabilizing structure between a first end and a second end of the stabilizing structure; 
a width corresponding to an x-direction, the width being transverse to the length and extending along a central transverse axis of the stabilizing structure between a first side and a second side of the stabilizing structure; and 
a height corresponding to a z-direction, the height being transverse to the length and the width and extending between a top surface and a bottom surface of the stabilizing structure; 
(Fig. 11B illustrates a stabilizing structure having a height, length, and width, where the length and width are each greater than the height); 
wherein the stabilizing structure comprises a plurality of cells defined by one or more walls, the cells being provided side-by-side in a horizontal plane parallel to the x- direction and the y-direction, wherein each of the cells has a top end and a bottom end with an opening extending through the top and bottom ends in the z-direction (Fig. 11B illustrates a stabilizing structure having cells with walls, top and bottom ends, and openings extending there through, where the cells are provided side-by-side in a horizontal plane parallel to the x-direction and the y-direction); 
wherein the plurality of cells are provided in a plurality of rows extending in the x-direction across the stabilizing structure, wherein all cells in at least one row of the plurality of rows are aligned in the x-direction relative to each other, and wherein the at least one row is staggered relative to rows adjacent to the at least one row such that cells of the at least one row misaligned in the y-direction adjacent cells in adjacent rows (Dunn implies, but is silent, regarding this claim limitation) Fig. 11B illustrates a stabilizing structure having a plurality of rows extending widthwise across the stabilizing structure, wherein cells of adjacent rows are staggered relative to each other.  Fig. 30); and 
wherein the stabilizing structure is configured such that upon application of negative pressure to the wound when the stabilizing structure is inserted into the wound, the stabilizing structure collapses more in the horizontal plane than in the z-direction, and-4-Application No.: 16/469554Filing Date:June 13, 2019 the stabilizing structure collapses both in the x-direction and in the y-direction, collapsing more in the x-direction than in the y-direction direction (paragraphs [0010], [0013, last sentence], [0016, last sentence], [0020, second sentence], [0021, near end], [0026, teaches “the wound closure device or stabilizing structure is placed into the wound such that the direction of collapse or compression of the wound closure device or stabilizing structure is parallel or substantially parallel with the surface of the skin.”], [0081], [0082], [0086], [0092]-[0093], [0097 teaches
“Figures 11A-B illustrate an embodiment of a stabilizing structure 1100 configured to preferentially collapse in only one horizontal direction while remaining substantially rigid or uncollapsed when force is applied in a vertical direction …….The collapsible cross strips 1122 may be angled or indented so as to make them more likely to collapse in a direction parallel to their length (teaching collapsing more in the X direction (height) than the y direction (length)]).   
Dunn implies, but is silent, regarding the claim limitation “wherein all cells in at least one row of the plurality of rows are aligned in the x-direction relative to each other, and wherein the at least one row is staggered relative to rows adjacent to the at least one row such that cells of the at least one row are misaligned in the y-direction adjacent cells in adjacent rows. Fig. 11B of Dunn illustrates one embodiment of a stabilizing structure having a plurality of rows extending widthwise across the stabilizing structure, wherein cells of adjacent rows are staggered relative to each other.  Fig. 30 illustrates one embodiment of a stabilizing structure having a plurality of rows staggered in y-direction.  
In addition, Anderson teaches nonwovens having relatively low Poisson ratio that are used in surgical drapes, bandages, and the like (Title and para.[0015]).  Anderson specifically teaches incorporating a pattern into a web to produce a material with relatively low Poisson ratio.  Please see Figs. 5 and 10 illustrating adjacent cells in adjacent rows having a concave-hexagon shape comprising two parallel sides and two internal angles greater than 180.  Annotated Fig. 5 is illustrated below, as an example, showing wherein the at least one row of the plurality of rows are aligned in the x-direction 

    PNG
    media_image2.png
    548
    637
    media_image2.png
    Greyscale


The Wikipedia definition of Poisson’s ration states “In materials science and solid mechanics, Poisson’s ratio (nu) is a ratio of the Poisson effect, the deformation (expansion or contraction) of a material in directions perpendicular to the specific direction of loading.  The value of Poisson’s ratio is the negative of the ratio of transverse strain to axial strain.  For small values of the changes, nu is the amount of transversal elongation divided by the amount of axial compression.  Most materials have Poisson’s ratio values ranging between 0.0 and 0.5.  Soft materials, such as rubber, where the bulk modulus is much higher than the shear modulus, Poisson’s ratio is near 0.5.  For open-cell polymer foams, Poisson’s ratio is near zero, since the cells tend to collapse in compression.  The structures taught by Anderson have relatively low Poisson ration (Abstract) and tend to collapse in compression.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to choose a structure illustrated in Figure 5, as an example, wherein the at least one row of the plurality of rows are aligned in the x-direction relative to each other and wherein the at least one row is staggered relative to 
Regarding claim 24, dependent from claim 23, Dunn discloses wherein the plurality of cells are configured such that upon collapse, each cell shows zero or substantially no change in dimension in the y- direction (Paragraph [0097] states, “Figures 11A-B illustrate an embodiment of a stabilizing structure 1100 configured to preferentially collapse in only one horizontal direction while remaining substantially rigid or uncollapsed when force is applied in a vertical direction.”  Fig. 11B nodes will result in folding so that cells, upon collapse, will each show zero or substantially no change in dimension in the y-direction or length). 
(New) Regarding claim 29, dependent from claim 23 (as modified above), wherein all cells of the at least one row and all adjacent cells in adjacent rows have a concave-hexagon shape comprising two parallel sides and two internal angles greater than 180 (Anderson teaches this limitation in Figs. 5 and 7 as stated above).   
Response to Arguments
Applicant's arguments filed April 26, 2021, have been fully considered but they are not persuasive.  Applicant has amended claim 1 to include functional language as if the claimed stabilizing structure has all (most) concave-hexagon cells with two concave sides, two parallel sides, and two internal angles greater than 180 degrees.  However, based on claim 1, the claimed structure of a wound stabilizing structure requires just a single cell with a concave-hexagon shape and the rest of the cells of the stabilizing structure may be a non-concave-hexagon shape, as an example.  The examiner is interpreting the term “concave-hexagon” as a hexagon shape having either one concave side (Dunn, Fig 11B below) or two concave sides (present invention, Fig. 3A below). The rest of the cells of the claimed structure may include non-concave hexagon cells that are illustrated in Fig. 6 (below) or cells of any .



    PNG
    media_image3.png
    875
    672
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    675
    614
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    855
    585
    media_image5.png
    Greyscale




Dunn teaches in Fig. 11 a concave-hexagon cell having one concave side.  Dunn also teaches in paragraph [0094]:
“In some embodiments, stabilizing structures similar to those illustrated above in Figures 8A-E may be constructed as a single unit, for example by molding, rather than from multiple parts. As with the previously-described embodiments, the stabilizing structures are configured to form an array of one or more cells defined by one or more walls and forming a plane, with each cell having a top and bottom end with an opening extending through the top and bottom ends in a direction perpendicular to the plane. In some embodiments, the stabilizing structures may have cells that are square, diamond, oblong, oval, and/or parallelepiped, and non-limiting examples of the same are illustrated in Figures 11-20. While some embodiments may have cells that are all the same shape, the cells may also be tailored to be larger, smaller, or differently-shaped than other cells in the structure. The shape and size of the cells may be tailored to the desired characteristics (e.g., resilience and ease of collapse) for optimal wound closure and healing. “ 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the concave hexagon cell having one concave wall of Dunn (Fig. 11B above) to the concave hexagon cell having two concave walls of the present invention (Figs. 3A and 6 above) to obtain the desired characteristics such as resilience and ease of collapse as taught by Dunn.
Amended claim 23 is obvious in view of Dunn and Anderson as provided above.  New claims 29 and 30 are obvious in view of the prior art as described above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781